Citation Nr: 0638836	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

Of record is a certificate of release or discharge from 
active duty showing a period of active duty from January 1982 
to December 1985, with 3 years, 11 months, and 18 days prior 
active service.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a videoconference hearing before the Board in November 2005.  
This matter was remanded in December 2005 for further 
development.

To clarify the procedural history, the veteran's appeal stems 
from a February 2000 informal claim of service connection for 
left knee disability.  The veteran's claim was initially 
denied in an October 2000 rating decision.  In light of 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in November 2000, the RO undertook de novo review of 
the veteran's claim.  A July 2002 rating decision was issued 
in August 2002 which denied entitlement to service connection 
for a left knee disability.  Although the issue was referred 
to as a claim to reopen at the time of the November 2005 
Board hearing, in view of the above procedural history the 
Board on further reflection finds that the issue is before 
the Board under a merits analysis and not a new and material 
evidence analysis.  See generally §§ 5108, 7105 (West 2002). 



FINDINGS OF FACT

1.  Left knee symptomatology noted during service in 1982 was 
acute in nature and resolved without leaving chronic residual 
disability. 

2.  Chronic left knee disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is any current left knee disability otherwise 
related to such service.



CONCLUSION OF LAW

Chronic left knee disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for left knee disability 
prior to enactment of the VCAA.  In April 2002, December 
2002, and January 2006, VCAA letters were issued to the 
veteran.  Collectively, the VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
her claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Additionally, this 
matter was remanded in December 2005 to ensure compliance 
with the VCAA assistance provisions.  Collectively, the 
contents of the VCAA notices issued fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant letters in April 2002, December 
2002, and January 2006 in which it advised the veteran of the 
evidence necessary to support her service connection claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service military and VA treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records do not document any treatment for 
knee complaints in March 1978.  Service medical records do 
reflect that on July 7, 1982, the veteran complained of 
bilateral knee pain.  A physical examination of both knees 
revealed slight para patellar swelling, with no redness.  The 
joints were stable.  The assessment was synovitis.  On July 
15, 1982, the veteran sought follow-up treatment for 
bilateral knee pain, and the record reflects that the 
condition was "better."  The assessment was mild synovitis, 
resolved.

In February 2000, the veteran filed an informal claim of 
service connection for left knee disability, stating that in 
October 1997 pain flared up in her knee when she attempted to 
complete a mile and a half run while in the reserves.  She 
stated that she had not sought any treatment due to having no 
insurance.

An August 2001 VA outpatient treatment record reflects 
complaints of bilateral knee pain, and an assessment of 
chronic recurrent left knee pain.

In November 2002 correspondence, a physician assistant with 
the U.S. Army Medical Department, reported reviewing the 
SF600 military record dated in 1982 (purportedly the service 
medical record which reflected knee complaints), retrieved 
history from the veteran, and performed a physical 
examination of the knees.  The physician assistant noted that 
the veteran had been evaluated by physical therapy in the 
year 2002.  The physician assistant opined that the veteran's 
"chronic left knee pain started during her military career 
and has not fully resolved to this date."

In February 2005, the veteran underwent a VA examination.  
The examiner noted reviewing the claims folder.  The veteran 
reported that in 1978, during basic training, her left knee 
began popping.  She claims that she sought emergency medical 
treatment, was treated with ice and ace bandage, and placed 
on profile for no running for the rest of basic training, 
until September 1978.  She complained of popping two to three 
times per month since that time.  The examiner diagnosed left 
knee with chondromalacia patella and degenerative changes of 
the patella, manifested by a small spur on x-ray examination.  
After a review of the service medical records, the examiner 
acknowledged the diagnosis of synovitis in service, but noted 
that before discharge this was apparently resolved.  The 
examiner noted that MRI evidence of chondromalacia patella 
and degenerative change of the patella was noted in September 
2004, approximately 19 years after discharge from service.  
In the absence of supporting documents, the examiner could 
not give an opinion without resorting to speculation.

As set forth above, the veteran has claimed service 
connection for left knee disability.  As noted, current 
medical records reflect an objective finding of left knee 
chondromalacia patella and degenerative changes of the 
patella.  However, there is no medical evidence to support 
that such current disability is due to service or any 
incident therein.

The veteran has claimed that she sustained left knee injury 
and sought treatment during basic training in 1978, however, 
the service medical records on file do not reflect any such 
complaints or treatment.  Although service medical records 
dated in July 1982, do reflects complaints of bilateral knee 
pain and an assessment of synovitis, upon follow-up treatment 
8 days later, the examiner conducted a physical examination 
finding that her synovitis had resolved.  Subsequent service 
medical records do not reflect any further treatment for 
complaints related to the left knee.  Subsequent to her 
December 1985 separation from active service, the veteran 
continued to seek military health treatment, as her husband 
was still on active duty.  Military treatment records are on 
file for the period 1986 through 1994, however, such records 
do not contain any complaints related to the left knee.  

As noted hereinabove, a physician assistant has offered an 
opinion that the veteran's current left knee pain began 
during military service and had not fully resolved.  Although 
the Board acknowledges that the physician assistant 
apparently reviewed the July 1982 service medical record 
reflecting complaints of left knee pain, and conducted a 
physical examination of the veteran, such opinion with regard 
to etiology is in complete contradiction to the findings of 
the July 1982 military examiner.  The veteran sought follow-
up treatment for her bilateral knee condition, 8 days after 
her initial complaint, and the examiner specifically found 
that her diagnosed synovitis had resolved.  In other words, 
the 1982 knee symptomatology was acute in nature and not 
indicative of chronic disability.  The Board finds that the 
VA examiners comment in this regard is fully supported by the 
contemporaneous medical records.  The Board therefore assigns 
diminished probative value to the November 2002 opinion.     

Moreover, the record also contains a lack of continuity of 
symptomatology following discharge from service.  The 
evidence of record contains subjective complaints related to 
the left knee beginning in October 1997, and objective 
findings of left knee pain in August 2001, and thereafter.  
Thus, this constitutes a 15 year gap between the resolved 
synovitis noted in service and subjective complaints of left 
knee pain, and a 19 year gap between the resolved synovitis 
and objective findings of left knee disability.  
Additionally, although the February 2006 was unable to offer 
an opinion with regard to etiology without resorting to 
speculation, the examiner also acknowledged the lack of 
continuity of symptomatology.  The Board notes that the 
veteran has on occasion reported that she did not have 
insurance after service and therefore was unable to seek 
treatment.  However, there are military treatment records 
after service until approximately 1994 which show treatment 
for various unrelated disorders.  The Board believes it 
significant that the veteran did not report any left knee 
complaints at any time during this period although she had he 
opportunity to do so. 

It appears that the veteran sustained a left knee disability 
in service, assessed as synovitis, however, upon follow-up 
treatment, such condition resolved without leaving chronic 
residual disability.  Although the veteran asserts incidents 
in service that she contends caused her current left knee 
disability, the Board finds that the medical evidence argues 
against her contention.  Service medical records simply do 
not document any ongoing left knee problems after 1982, and 
military treatment records from the period after service 
until approximately 1994 also do not document any left knee 
complaints.  The veteran's statements and testimony to the 
effect that she has had continuous left knee problems since 
service are inconsistent with the overall evidentiary record. 

While the veteran's statements and testimony have been 
considered, as a layperson the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no probative 
medical evidence of record to support an etiological 
relationship between her current left knee disability, and 
service.  

In short, the preponderance of the evidence is against 
entitlement to service connection for left knee disability.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


